UN|TED STATES D|STR|CT COURT

SOUTHERN DISTR|CT OF NEW YOR|(

______________________________ x

Case 7:18-cv-11829-KI\/|K Document 1 Filed 12/17/18 Page 1 of 14

 

Civ. ( )

P|aintiff,

_‘1scv 11829

-A ’ Complaint

 

- against

MDGI=._ KARAS

Defendants John Doe #1-52

P|aintiff, lane Doe, alleges as follows:

Factual Al|egations

1.

2.

PiaintiffJane Doe has been modeling since 2009, collaborating with photographers, make-up
artists and building a portfolio which would help her build a public image and business. Plaintiff
pursued a life long dream of building a business and coaching female empowerment, finishing
college with a Bache|or of Business Administration degree and minoring in Psycho|ogy in 2009.
Furthermore, starting in 2012 P|aintiff enrolled in coaching trainings and got certified as a Neuro
Linguistic Progra-mming, Emotiona| |nte|ligence and Strategic lntervention ( Working with
Women Specialization) Coach, in order to combine these coaching techniques and build a
coaching practice. A|l of these steps taken by P|aintiff such as modeling, the choice of major and
minor in college, certifications as coach, were done as pre-requisite steps towards building a
coaching practice which would focus on female empowerment.

lane Doe has put work and effort into finishing college, getting certified, model|ing, researching
and writing on her website, writing books and writing posts on her social media platforms such
as Facebook, |nstagram, Twitter, in order to build a coaching business and earn a living and
establish herself in the industry. lnitia||y P|aintiff build her website and started posting her
modeling pictures and seifies, writing articles and posting on her personal Facebook page to
which she created and attached a business page promoting her work, in order to build a

5.

Case 7:18-cv-11829-K|\/|K Document 1 Filed 12/17/18 Page 2 of 14

following and promote her business. She then wrote her first book and published it on her
website and Amazon, in N|arch 2015, giving it for free with the same goal of building a following
and business, wanting to establish herself faster in the industry. Then, Plaintiff wrote a second
book around September 2015, which she put up for sale at a low price of $5. While still working
on some editing for the second book and doing research for a third one, Plaintiff was also
posting on her official Facebook business page which she created in February 2015, where she
was advertising her books, writing articles about personal development and using her pictures in
order to build her business. Before publishing the first book, Plaintiff drove 4 hours to do a
photoshoot with a photographer she worked with in the past, in order to have material for her
book which was published on March 26“‘, 2015, and pictures from this photoshoot were
infringed upon as well.

The copyright protection of her work was meant to keep away illegal usage of her pictures and
mutilation of her work, or produce character assassination through copyright infringement
Her automatic copyright protection did nothing to keep away defendants from copying and
using several pictures owned by Plaintiff in articles written about her, articles reporting on a
lawsuit filed against lane Doe asking for $300.000 in damages. This lawsuit was filed stating
breach of contract, and the lawsuit was filed on a fraudulent lease, by a landlord who not only
forged the original lease from 2013, but also breached the lease in May 2015 when his
employees illegally trespassed into lane Doe's ap'artment.

Plaintifflane Doe was left threats in her apartment even before May 2015, and then after the
lawsuit was filed against her, she was left a written threat which said that no matter how many
lawyers she will get and no matter how much evidence she will present, her lawyers and the
judges will be bribed and she will be destroyed, because she needs to accept to become a sexual
slave and pay for her sins. Plaintiff was also stalked and followed on the street the day of
December 18"‘, 2015 and told that if she wanted fame with being a coach, she will be made
infamous with this lawsuit.

lane Doe lost the opportunity of building her business, a normal job in the corporate world, was
exposed to intense humiliation, mutilation of character and work, and her life put in danger as
strangers would approach her on the street and verbally abuse her calling her names. Her
Facebook business page has been hacked and attacked and accounts liking her page have been
constantly dropped, while she has been told on the street that she will not be allowed to build a
business. Her website was also hacked several times and content e'rased, -but Plaintiff had back-
ups of the content and she re-uploaded all her work.

The infringement was willful and done in order to generate sales, through a strategic choice of
pictures picked, and the mannerism in which the articles were written, all meant to generate
sales, portray scandal, mutilate her character, business and |ifesty|e, manipulate and exploit
Plaintiff’s features and sex appeal expressed in certain pictures chosen by defendants.
Defendants chose certain pictures and used some of them over and over again, in order to
generate profits, and traffic, without caring about the humiliation, danger, or destruction caused
of Plaintist work, business, character, iife and hea|t-h.

Case 7:18-cv-11829-K|\/|K Document 1 Filed 12/17/18 Page 3 of 14

7. Since 2009 Plaintiff in order to promote her business of coaching female empowerment has

8.

been taking modeling photos as well as selfies ,photos in which she expresses emotions of love,
sensuality, intimacy, glamour, flirtation, sex appeal, happiness, sexual power and confidence.
More specifica||y, she has been fascinated all her life with powerful women both past and
contemporary, women who have not been afraid to embrace and celebrate their sensua|ity and
beautiful features or curves. She wanted to build a business, write books and hold seminars
where she can gather with other women and celebrate their femininity, the amazing gifts of
being a woman, and promote a feeling of sisterhood. Plaintiff decided to go to school and build
a business which will help her empower women, coach them and help them become motivated
and inspired to shape their bodies, change aspects of their life they do not like, and take actions
which will bring about life circumstances they do want and would bring happiness. Plaintiff has
been using her own beauty, sex appeal, and used her pictures in order to encourage other
women to feel good about themselves by taking care of their bodies, minds and souls, and
feeling confident in expressing their whole se|ves. Admiring powerful women enchanting the
world with their sex appeal and confidence such as Angelina Jolie, Halle Berry or Ciara_, to name
a few, Plaintiff has not been afraid to express her own sex appeal and encourage other women
to take care of themselves and be proud of their bodies, minds and souls, nourishing them and
becoming the best version of themselves

For the Hal|oween of 2014, Plaintiff wanted to embody both femininity and confidence, and
decided to wear a Cat Woman costume meant to resemble the one worn by Halle Berry in the
movie Cat Wornan. Therefore, she created her own costume by matching a sexy lace shirt, boy
shorts, fishnet stockings, lace gloves, kitty cat ears and over the knee boots. Plaintiff initially
bought the costume from Ebay, and then came up with the idea of building her own costume
with the elements exposed above. This picture has been taken out of context, used and re-used
by newspapers such as New York Post who used it in 2 separate articles, then used by Gothamist
where Plaintiff was called names such as “hooker”, “sex worker”, etc, then again used by a
convicted felon who did 10 years in jail for raping a woman after he drugged her up at a club
and raped her in the bathroom. This convicted felon verbally abused Plaintiff calling her a
”hooker”, “hoe”, “bitch" and linked his article to an article written in December 2015 by lthe
New ¥ork Post, even though he wrote his article a year after that in 2017. As we all know Halle
Berry was very sexy and perfectly played a dualistic type of personality in Cat Woman,.showing a
sensitive and shy self as well as a powerful, sexy and confident self. Plaintiff admired the actress
and the way she defined the different sides all women have to some degree, and which have to
be all expressed in balance for a whole persona to emerge, and wanted to embody that in her
Ha||oween costume. lnstead of enjoying a simple Ha||oween costume, Plaintiff was vicious|y
attacked and called names such as hooker, by commenters posting comments in response to an
article posted by the newspaper Gothamist.

Throughout the years Plaintiff has always been concerned with how she can take care of her
body, mind and soul, and in her first book published in March 2015, she wrote about all of these
things, offering advice from all angles such as connection with a higher self and divinity,
understanding of quantum physics, the physical manifestation of energy in waves or particles,
creation of reality through thoughts and emotions, relationship management, finances, career,
diet, exercise etc.

9.

10.

11.

12.

Case 7:18-cv-11829-K|\/|K Document 1 Filed 12/17/18 Page 4 of 14

Copyright is the lawful right of an author, artist, composer or other creator to control the use of
his or her work by others. Generally speaking, a copyrighted work may not be duplicated,
disseminated, or appropriated by others without the creator's permission. The public display or
performance of copyrighted works is similarly restricted, and the unauthorized use of a
copyrighted work constitutes copyright infringement Visua| works of art, such as Plaintist
modeling pictures created through selfies or collaborations with photographers represent such
works and willful copyright infringement was committed, also leading to character assassination
and destruction of a business which was being developed

Pub|ishers of newspapers both in print and online content, diverse websites with online content,

exposed themselves to willful copyright infringement when they copied and published in their

articles and websites the photos which Plaintiff had a copyright on, those done with a

photographer as well as the seifies, since all were used on social media, Plaintiffs website and

books in order to promote her coaching business. These publishers did not:

A) Asked or obtained a license to use the image from Plaintiff. Beyond privacy, the rights to
profit and exploit the image were taken from Plaintiff, the purpose of the photos destroyed,
and a character assassination and mutilation of Plaintist public image, business and
persona.

B) Plaintiff did not warrant usage of her copyrighted pictures, and moreover, the infringers
gave rise to more infringement since they did not obtain an intellectual property
indemnification clause protecting them for future infringement risen from the initial
infringement committed by -them. Besides- the copyright infringement done by the initial
newspapers copying and using the pictures in their articles, a multitude of websites and
other smaller newspapers then linked themselves to the original articles and committed
copyright infringement again and again by constantly up|oading Plaintist pictures online.

C) When faced with DMCA and Copyright infringement letters coming from Plaintiff, some of
the infringers refused to take down the photos used illegally and kept them on their
platform giving rise to constant humiliation, exposure to danger, harassment and character
assassination of Plaintiff.

The owner of the copyright is the one taking the picture, and as the owner of a copyrighted
work, the shooter has the exclusive right to sell, adapt, alter, copy, publish or distribute the
photo. Both Facebook and lnstagram claim no copyright ownership in any content posted there,
including photos, therefore taking Plaintist photos used for the promotion of her business in
her personal Facebook profile as well as Business page still represented copyright infringement.
Plaintiffs website automatically established copyright over the content published there and
mentioned that on the website as well as the books published by Plaintiff which contained her
photos, both taken at modeling photoshoots or taken as selfies.

ln the US, fair use allows for limited use of copyrighted material without authorization from the
author of the creative work. The purpose of fair use is to provide limited use if it benefits the
public. in this case there was no limited use of the creative work, since the creative work was
copied in its entirety and illegally used in articles and postings. Moreover, this fair use has to
benefit the public. Through the infringement the public did not have anything to gain, and if the
intent was to report on the news of a lawsuit filed against Plaintiff, then the articles could have
been written without usage of the pictures and creation of infringement while producing

13.

14.

15.

16.

17.

Al
Bl
Cl

Dl

Case 7:18-cv-11829-K|\/|K Document 1 Filed 12/17/18 Page 5 of 14

character assassination, humiliation and putting Plaintist life in danger. instead the
infringement was done in order to generate sales for those committing the infringement
created scanda|, destroyed Plaintiff's business, life and produced character assassination.

Plaintiff was harmed by the negative publicity received from defendants, was cyberbullied
online and has been constantly threatened by strangers on the street. Moreover, just as the
time for the expiration of the statute of limitations regarding the filing of this copyright
infringement lawsuit approached, and Plaintiff was gathering her evidence in order to file the
copyright infringement |awsuit, she was assaulted by a man wearing a black mask over his face.
She was punched by him in her left shoulder while he dropped at her feet a piece of paper on
which was written the following threat: “T his is for thinking of filling a copyright infringement
|awsuit. lf you file, it will be public and you will be attacked even more online and on the street”.

Therefore, Plaintiff is asking the court to grant her a protective order which will assure her
anonymity regarding the filling of this lawsuit as well as throughout litigation, since Plaintist
image has been damaged through the articles written about her by defendants, and Plaintiff is
attaching here evidence of the fraud committed on the lease in the lawsuit filed against her for
breach of contract, in order to hide the identity of the guarantor, present on the lease in 2013
with lane Doe.

The newspapers and websites which have committed copyright infringement, knew very well or
should have known that it is illegal to copy Plaintist pictures and use them in negative articles
about her. They not only committed willful copyright infringement, but they also destroyed
Plaintiff’s chances of building her business, her public image, caused humiliation, put her life in
danger by exposing her to attacks and assaults from strangers, and participated in a campaign
which led to character assassination. These defendants did not stay and pondered on what they
are reporting on, and how they are reporting on a frivolous lawsuit, a Plaintiff which has been
accused by a building of tenants for using harassment tactics in order to force them to leave
their rent controlled apartments so that he could renovate them and make a higher profit. Same
Plaintiff has been accused of aggravated harassment and lost a $5 million dollars lawsuit with
criminal charges attached to one of their employees due to late night calls he made to a
commissioner, where he would threaten her by saying things such as “we’|| get you”, meaning
we will kill you.

The location of the infringement in online cases is of little importance, as the primary aim of the
infringer is to make the works available to anyone with access to an lnternet connection,
including computer users in New Yorl<.

There are six basic rights protected by copyright. The owner of copyright has the exclusive right
to do and to authorize others to do the following:

To reproduce the work in copies

To prepare derivative works based upon the original work

To distribute copies or phonorecords of the work to the public by sale or other transfer of
ownership, or by rental, lease, or lending

To publicly perform the work, in the case of literary, musica|, dramatic, and choreographic
works, pantomimes, and motion pictures and other audiovisual works

E)

18.

Case 7:18-cv-11829-K|\/|K Document 1 Filed 12/17/18 Page 6 of 14

To publicly display the work, in the case of literary, musical, dramatic, and choreographic works,
pantomimes, and pictorial, graphic, or sculpturai works, including the individual images of a
motion picture or other audiovisual work.

Plaintiff had the right to promote her business and had copyright ownership over the images she
used on her social media piatforms, books and website in order to promote herself as a coach
and her coaching business. Moreover, Plaintiff was a model and had an intent of promoting
female empowerment, therefore celebrating sensua|ity and confidence. She was posting
pictures where she would express not only regular lifestyle photography, but also pictures
meant to inspire women to a confident attitude of expression of sex appeal and sassiness. For
the Halloween of 2015, Plaintiff again wore a sexy Cat Woman suit along with a statement of
unafraid expression of female sensua|ity and bashing of hypocritical and prejudiced attitudes
meant to restrict women and have them wear garbage bags and baggy clothing in order to
prevent attacks from males who act like animals and can’t control their instincts.

107. Limitations on exclusive rights: Fair use

19.

20.

Al

Notwithstanding the provisions of sections 106 and 106A, the fair use of a copyrighted work,
including such use by reproduction in copies or phonorecords or by any other means specified
by that section, for purposes such as criticism, comment, news reporting, teaching (including
multiple copies for classroom use), scholarship, or research, is not an infringement of
copyright. in determining whether the use made of a work in any particular case is a fair use
the factors to be considered shall include

The usage of Plaintiff's pictures did not constitute fair use, and instead infringed on her exclusive
rights according with Section 106(a), since articles could have reported on the ‘al|eged news of
the lawsuit”, without causing willful copyright infringement through the usage of Plaintiff's
pictures. The pictures were used deliberately in order to increase sales for the newspapers and
websites making public the articles, creating scandal and deva|uing the original works,
portraying Plaintiff in a false defamatory light, exposing her to danger and attacks both online
and offline and destroying Plaintiff’s life.

Four factors that must be assessed to determine whether a particular use is fair use. There are
no bright-line rules regarding fair use and each determination is made on an individualized case-
by-case basis.

Purpose and character of the use, including whether the use is of a commercial nature or is for
nonprofit educational purposes: Nonprofit educational and noncommercial uses are more likely
to be fair use. Additionally, *‘transformative” uses are more likely to be considered fair.
Transformative uses are those that add something new, with a further purpose or different
character, and do not substitute for the original use of the work. As mentioned before the usage
of the pictures was not nonprofit or noncommercial_, on the contrary, it either generated sales
and increased traffic through the sexy images displayed and scandal around Plaintiff’s image,
since Plaintiff used to model and her iooks, and outlits increased revenue and traffic for those
illegally using Plaintiff's images in their articles and websites. When it comes for transformative
uses, we can see here that there were transformative uses of the pictures, a mutilation of the
original intent of the works, with a brainwashing effect on the readers and viewers which were

Bl

Cl

Case 7:18-cv-11829-K|\/|K Document 1 Filed 12/17/18 Page 7 of 14

steered in the direction of forming a negative opinion regarding Plaintiff's character and
lifestyle. Plaintiff was portrayed as being potentially a sex worker. This completely substituted
for the original use of the work, since Plaintiff is proud and grateful for her looks and she was
using her image in order to build her business which has been focusing on working with women,
empowering women to own their sensua|ity, confidence and strength. Plaintiff encouraged
women to be proud of their bodies, minds and souls, to take care of their bodies, to not
compromise for what they want in life, to be ambitious and build their careers, to know what
they want out of life and go for it, to be fighters, as well as sensitive and soft with their chosen
partners,_and not let themselves bullied or intimidated by anyone. She promoted a fierce
independence, a sense of knowing what you want out of life and breaking barriers imposed by
prejudice, misogyny and male dominance still prevailing around the world. A|| of that was taken
away from her and instead her pictures willfully infringed upon producing character
assassination, and destruction of business and life circumstances, deterioration of health and
tremendous humiliation, pain and suffering. Links were used online from the news articles
written and her name showing up under websites such as ”exoffenders.com”, portraying her as
some sort of criminai, sex worker etc.

Nature of the copyrighted work: Using a more creative or imaginative work (such as a novel,
movie, or song) is less likely to support fair use than using a factual work (such as a technical
article or news item).As explained above, the articles could have been written without the usage
of the pictures, which did not add anything to the article, besides creating a false image
regarding Plaintiff's character and lifestyle, all based on a fraudulent lawsuit filed against
Plaintiff.

Amount and substantialip; of the portion used in relation to the copyrighted work as a whole:
Courts look at both the quantity and quality of the copyrighted material that was used. Using a
large portion of the copyrighted work is less likely to be fair use. Using even a small amount of a
copyrighted work was determined not to be fair use because the selection was an important
part-or the ”heart”_of the work. Again as explained above, the work was used in its entirety,
the pictures were basically copied from the social platforms, books or website where Plaintiff
was using them as a medium of expression of her work and in order to promote a following and
build her coaching business, and then illegally used in the news articles written about her
regarding the lawsuit filed against her. As it can be seen, even the background picture that
Plaintiff has on her Facebook personal page is one aligned with the coaching practice and
principles of her business, showing a Buddha and a quote meant to show the NLP and Emotional
lnte|ligence principles written about by Plaintiff, such as we attract reality with our thoughts and
our emotions. Plaintiff has been writing about God and the Unive'rse since 2012, and starting
2015 she has been abused verbally on the street by strangers who told her to stop writing about
energy as being universal and all expressions ok, and instead asked to convert to islam and write
about that. She was told she needs to become a sexual slave and “pay for her sins”. Plaintiff has
been living with anxiety medication, panic attacks, has been finding threats left for her through
different avenues, stalked constantly on the street and harassed, and pressured to accept what
is being asked of her, such as providing her harassers money through services of sexual slavery
in order to generate cash and pay for her sins. Plaintiff was told that she is too proud about her
looks and intelligence and she has been treating men who fell in love with her very bad, and

Dl

21.

Case 7:18-cv-11829-K|\/|K Document 1 Filed 12/17/18 Page 8 of 14

because of that she needs to be humbled and transformed into a sexual slave and pay for her
pride, which she was told is one of the seven capital sins.

Effect of the use upon the potential market for or value of the copyrighted work: Here, courts
review whether, and to what extent, the unlicensed use harms the existing or future market for
the copyright owner's original work. in assessing this factor, courts consider whether the use is
hurting the current market for the original work (for example, by displacing sales of the originall
and/or whether the use could cause substantial harm if it were to become widespread. As
explained before the willful copyright infringement of Plaintiff's pictures has completely
destroyed not only the value of the pictures which were meant to help build Plaintist coaching
business of-empowering women, but has produced a complete character assassination of the
Plaintiff. Not only newspapers and journalists and well as websites owner could see they were
copying those pictures from social media platforms and website where these pictures were
displayed in order to attract a following and build a coaching business, but even after they were
asked to take them down, even sent DMCA’s, they refused to do that. The willful copyright
infringement was deliberate and a complete disregard for the law and civil rights of Plaintiff was
displayed.

in addition to these four factors, the statute also allows courts to consider any other factors that
may be relevant to the fair use analysis. Courts evaluate fair use claims on a case-by-case basis,
and the outcome of any given case depends on the specific facts of that case. Here Plaintiff
wants to add that all these newspapers and websites committing willful copyright infringement
did not care about reporting on the news and what the truth actually is. Plaintiff was not asked
what is her side of the story, evidence etc. Plaintiff’s pictures have been used and re-used, they
have been constantly uploaded on new websites and the copyright infringement perpetuated,
while Plaintiff has been suffering verbal and physical attacks on the street.

To bring a copyright infringement lawsuit, a copyright holder must establish ownership of a valid
copyright and the copying of constituent elements of the work that are original. A plaintiff
establishes ownership by authorship iby the plaintiff itself or by someone who assigned rights to
the plaintiff) of

A) an original work of authorship that is

B) fixed in a tangible medium {e.g. a book, website, social media platforms such as Facebook
and lnstagram, Twitter etc.)

Plaintiff here has shown evidence that she is'the holder of a valid copyright and that illegal and
willful copyright infringement was produced by the copying of her original works, as well as her
original works being transformed and destroyed through the repackaging and the message sent
to online and offline readers and viewers. Plaintiff has also shown evidence of ownership or
authorship, through the selfies taken to promote her business, as well as works done by
photographer Brian, works for hire, or Daniel with whom the copyright rights are shared. Daniel
was approached through email and he confirmed not providing the newspapers with pictures of
Plaintiff, and also sent her another copy of the model release dated 2009 which she can use in
order to prove her copyright rights over the pictures. Plaintiff has also provided evidence of her
copyright rights being infringed, since she acquired her rights the moment she displayed the

22.

23.

Case 7:18-cv-11829-K|\/|K Document 1 Filed 12/17/18 Page 9 of 14

pictures in a tangible medium on her Facebook personal profi|e, business page, website and
books published and meant to build a following and build her coaching business.

The copyright owner must also establish both:
A) actual copying and
B) improper appropriation of the work.

Plaintiff will provide evidence of an actual copying of the work being done by the illegal copying
and usage of her pictures in the articles and websites where they were posted, as well improper
appropriation of the work. Moreover, Plaintiff tried to regain her copyright rights after the illegal
usage of the picture was done and she was ignored or her demands refused, while her pictures
have been constantly uploaded and reup|oaded online on multiple sites, causing character
assassination.

The copyright owner, as plaintiff, bears the burden of establishing these three elements of the
prima facie case for infringement Plaintiff has proven the 3 elements of prima facie case for
infringement in the above mentioned arguments.

As mentioned by law, registration is not required to establish copyright protection, as long as
the prima facie elements are established, but registration is necessary before bringing a lawsuit
and Plaintiff obtained that registration, therefore she is entitled to filing this lawsuit for willful
copyright infringement

A plaintiff establishes “actual copying" with direct or indirect evidence. Direct evidence is
satisfied either by a defendant's admission to copying or the testimony of witnesses who
observed the defendant in the act. Plaintiff will prove willful copyright infringement and actual
copying through direct evidence, presenting as evidence screenshots of the articles written
about her and the usage of her pictures by each defendant mentioned here, some of them using
up to 7-8 pictures in one article.

A plaintiff may establish "access" by proof of distribution over a large geographical area, or by
eyewitness testimony that the defendant owned a copy of the protected work and a showing of
misappropriation is necessary. Plaintiff has shown that access was provided nationwide and
internationally as well, therefore unlimited access was provided when the articles and the
pictures were used. When approached to take them down with a DMCA and Copyright
infringement letter, Plaintiff encountered a blatant refusal. The willful copyright infringement
provided unlimited online access, both national and international, as well as unlimited access to
readers who bought the actual newspapers on the street, especially since some newspapers
presented the article on the first page.

A successful copyright infringement plaintiff may seek both “injunctive relief" and monetary
damages.

17 U.S. Code § 502 - Remedies for infringement injunctions

Case 7:18-cv-11829-K|\/|K Document 1 Filed 12/17/18 Page 10 of 14

{a) Any court having jurisdiction of a civil action arising under this title may, subject to the
provisions of section 1498 of title 28, grant temporary and final injunctions on such terms as it
may deem reasonable to prevent or restrain infringement of a copyright.

(b) Any such injunction may be served anywhere in the United States on the person enjoined;
it shall be operative throughout the United States and shall be enforceable, by proceedings in
contempt or otherwise, by any United States court having jurisdiction of that person. The
clerk of the court granting the injunction shall, when requested by any other court in which
enforcement of the injunction is sought, transmit promptly to the other court a certified copy
of all the papers in the case on file in such clerk's office.

17 U.S. Code § 504 - Remedies for infringement: Damages and profits

(a)ln General.-Except as otherwise provided by this titie, an infringer of copyright is liable for
either-

(1) the copyright owner’s actual damages and any additional profits of the infringer, as
provided by subsection (b); or

(2) statutory damages, as provided by subsection (c).
(b)Actual Damages and Profits.-

The copyright owner is entitled to recover the actual damages suffered by him or her as a
result of the infringement, and any profits of the infringer that are attributable to the
infringement and are not taken into account in computing the actual damages. in establishing
the infringer's profits, the copyright owner is required to present proof only of the infringer's
gross revenue, and the infringer is required to prove his or her deductible expenses and the
elements of profit attributable to factors other than the copyrighted work.

(c) Statutory Damages.-

(1) Except as provided by clause (2) of this subsection, the copyright owner may elect, at any
time before final judgment is rendered, to recover, instead of actual damages and profits, an
award of statutory damages for all infringements involved in the action, with respect to any
one work, for which any one infringer is liable individually, or for which any two or more
infringers are liable jointly and severally, in a sum of not less than $750 or more than $30,000
as the court considers just. For the purposes of this subsection, all the parts of a compilation
or derivative work constitute one work.

(2) ln a case where the copyright owner sustains the burden of proving, and the court finds,
that infringement was committed willfully, the court in its discretion may increase the award
of statutory damages to a sum of not more than $150,000. ln a case where the infringer
sustains the burden of proving, and the court finds, that such infringer was not aware and had
no reason to believe that his or her acts constituted an infringement of copyright, the court in
its discretion may reduce the award of statutory damages to a sum of not less than $200. The
court shall remit statutory damages in any case where an infringer believed and had
reasonable grounds for believing that his or her use of the copyrighted work was a fair use
under section 107, if the infringer was: (i) an employee or agent of a nonprofit educational

Case 7:18-cv-11829-K|\/|K Document 1 Filed 12/17/18 Page 11 of 14

institution, library, or archives acting within the scope of his or her employment who, or such
institution, library, or archives itself, which infringed by reproducing the work in copies or
phonorecords; or (ii) a public broadcasting entity which or a person who, as a regular part of
the nonprofit activities of a public broadcasting entity (as defined in section 118(f)) infringed
by performing a published nondramatic literary work or by reproducing a transmission
program embodying a performance of such a work.

(3)

(A) in a case of infringement, it shall be a rebuttable presumption that the infringement was
committed willfully for purposes of determining relief if the violator, or a person acting in
concert with the violator, knowingly provided or knowingly caused to be provided materially
false contact information to a domain name registrar, domain name registry, or other domain
name registration authority in registering, maintaining, or renewing a domain name used in
connection with the infringement.

(B) Nothing in this paragraph limits what may be considered willful infringement under this
subsection.

(C) For purposes of this paragraph, the term ”dornain name" has the meaning given that term
in section 45 of the Act entitled “An Act to provide for the registration and protection of
trademarks used in commerce, to carry out the provisions of certain international
conventions, and for other purposes” approved luly 5, 1946 (commoniy referred to as the
“Trademark Act of 1546”; 15 U.S.C. 1127).

(d)Additional Damages.in Certain Cases.-

ln any case in which the court finds that a defendant proprietor of an establishment who
claims as a defense that its activities were exempt under section 110(5) did not have
reasonable grounds to believe that its use of a copyrighted work was exempt under such
section, the plaintiff shall be entitled to, in addition to any award of damages under this
section, an additional award of two times the amount of the license fee that the proprietor of
the establishment concerned should have paid the plaintiff for such use during the preceding
period of up to 3 years.”

17 U.S. Code § 106A - Rights of certain authors to attribution and integrity

(a)Rights of Attribution and lntegrity.-Subject to section 107 and independent of the
exclusive rights provided in section 106, the author of a work of visual art-

(1) shall have the right-
(A) to claim authorship of that work, and

(B) to prevent the use of his or her name as the author of any work of visual art which he or
she did not create;

(2) shall have the right to prevent the use of his or her name as the author of the work of
visual art in the event of a distortion, mutilation, or other modification of the work which
would be prejudicial to his or her honor or reputation; and

Case 7:18-cv-11829-K|\/|K Document 1 Filed 12/17/18 Page 12 of 14

(3) subject to the limitations set forth in section 113(d), shall have the right-

(A) to prevent any intentional distortion, mutilation, or other modification of that work which
would be prejudicial to his or her honor or reputation, and any intentional distortion,
mutilation, or modification of that work is a violation of that right, and

(B) to prevent any destruction of a work of recognized stature, and any intentional or grossly
negligent destruction of that work is a violation of that right.

(b)$cope and Exercise of Rights.-

Only the author of a work of visual art has the rights conferred by subsection (a) in that work,
whether or not the author is the copyright owner. The authors of a joint work of visual art are
coowners of the rights conferred by subsection (a) in that work.

(c)Exceptlons.-

(1) The modification of a work of visual art which is a result of the passage of time or the
inherent nature of the materials is not a distortion, mutilation, or other modification
described in subsection (a)(S)(A).

(2) The modification of a work of visual art which is the result of conservation, or of the public
presentation, including lighting and placement, of the work is not a destruction, distortion,
mutilation, or other modification described in subsection (a)(3) unless the modification is
caused by gross negligence.

(3) The rights described in paragraphs (1) and (2) of subsection (a) shall not apply to any
reproduction, depiction, portrayal, or other use of a work in, upon, or in any connection with
any item described in subparagraph (A) or (B) of the definition of "work of visual art" in
section 101, and any such reproduction, depiction, portraya|, or other use of a work is not a
destruction, distortion, mutilation, or other modification described in paragraph (3) of
subsection (a).

(d)Duration of Rights.-

(1) With respect to works of visual art created on or after the effective date set forth in
section 610(a) of the Visual Artists Rights Act of 1990, the rights conferred by subsection (a)
shall endure for a term consisting of the life of the author.

(2) With respect to works of visual art created before the effective date set forth in section
610(a) of the Visual Artists Rights Act of 1990, but title to which has not, as of such effective
date, been transferred from the author, the rights conferred by subsection (a) shall be
coextensive with, and shall expire at the same time as, the rights conferred by section 106.

(3) ln the case of a joint work prepared by two or more authors, the rights conferred by
subsection (a) shall endure for a term consisting of the life of the last surviving author.

(4) All terms of the rights conferred by subsection (a) run to the end of the calendar year in
which they would otherwise expire.

24.

25.

26.

A)

B)

C)

D)

E)

Case 7:18-cv-11829-K|\/|K Document 1 Filed 12/17/18 Page 13 of 14

|njunctions: Copyright Act § 502 authorizes courts to grant both preliminary and permanent
injunctions against copyright infringement. There are also provisions for impounding allegedly
infringing copies and other materials used to infringe.

An "injunction" is a court order directing the defendant to stop doing something (e.g., stop
selling infringing copies). One form of equitable relief that is available in copyright cases is a
seizure order. At any time during the lawsuit, the court may order the impoundment of any and
all copies of the infringing products.

Da mages and/or Profits: Copyright Act § 504 gives the copyright owner a choice of recovering:
(1) their actual damages and any additional profits of the defendant; or {2} statutory damages.

The copyright owner may recover the profits he or she would have earned absent the
infringement (actual damages] and any profits the infringer might have made as a result of the
infringement but that are not already considered in calculating actual damages. To recover
actual damages, the plaintiff must prove to the court that, in the absence of the infringement,
the plaintiff would have been able to make additional sales, or perhaps been able to charge
higher prices, and that this would have resulted in profits given the owner's cost structure.

Plaintiff here is seeking permanent injunctive relief, asking the court for a seizure order and:

order defendants to permanently take down her pictures from their articles, websites and any
medium of expression they might have used

give Plaintiff a protective order which Piaintiff can send to any further websites or newspapers
trying to commit copyright infringement though the usage of these pictures in the future
consider the evidence of fraud in the lawsuit against Plaintiff and the evidence of illegal
trespassing presented by Piaintiff here, and order defendants to take down the articles they
wrote about this fraudulently filed lawsuit against Plaintiff

impose actual damages based on the loss of revenue and business destruction of Plaintiff, as
well as sales and profits made by those committing the willful copyright infringement and traffic
generated through the illegal usage of the modeling pictures taken by Plaintiff to promote her
coaching business

impose punitive damages for the willful copyright infringement and the writing of the articles
based on a fraudulently filed lawsuit, which produced irreparable pain and suffering, loss of
opportunity of building a coaching business for Plaintiff, irreparable humiliation, exposure to
danger throughout these past years.

Plaintiff is asking for restitution of damages in the amount of $5.000.000 for all the above
mentioned arguments which caused irreparable damage and pain and suffering to Plaintiff.
Plaintiff also reserves the right to amend the amount of damages asked from defendants, based
on further discovery proceedings or legal advice Plaintiff might receive throughout the litigation
of this lawsuit.

17 U.S.C. § 412 provides:

Section 501 of the copyright law states that “anyone who violates any of the exclusive rights of
the copyright owner ...is an infringer of the copyright or right of the author.”

Case 7:18-cv-11829-K|\/|K Document 1 Filed 12/17/18 Page 14 of 14

”A plaintiff sustains its burden of proving willfulness ”by showing the defendant knew or should
have known it infringed the Plaintist copyrights Willful copyright infringement does not
require a showing of actual knowl.edge. To prove wilifulness, plaintiffs may show that the
infringer had actual or constructive knowledge that it was infringing the plaintiffs copyrights or
that the infringer acted in reckless disregard of the high probability that it was infringing
plaintiffs' copyrights

27. Plaintiff had copyright rights from the moment she took and published the pictures in a fixed
medium of expressionl starting with 2009 by displaying them on her Facebook profile, attached
Facebook business page, website, official Facebook business page and books. Plaintiff was not
aware of all the copyright infringement present on the web, and is still not aware of all
infringement since several pages could miss from searches', but Plaintiff registered the pictures
with the US Copyright Office on 02/15/2017 and afterwards sent Copyright infringement Letters
and DMCA's whenever she discovered copyright infringement

28. Parties
Plaintiff: .lane Doe

Plaintifflane Doe is a model and coach based in New York, USA who has finished a Bache|or of
Business Administration, been modeling since 2009 and got certified as a Neuro Linguistic
Programming, Emotiona| lnte|ligence and Strategic lntervention ( Working with Women
speciaiization) Coach. Plaintiff has followed a life long plan and taken appropriate steps, putting
work and effort into building a coaching practice meant to empower women.

Defendants john Doe #1-52

The true names and capacities of Defendants Doe 1-52 are presently unknown to Jane Doe, who
therefore sues them by such fictitious names and by using the evidence of website information where
the copyright infringement was found, and which she will present as evidence through the screenshots
taken when the copyright infringement was discovered. Jane Doe is informed and believes that each of
the fictitiously named defendant has been committing willful copyright infringement and is responsible
in some capacity for matters herein alleged.

lane Doe will amend her complaint to state the true names and capacities of Does 1-52 when they are
ascertained

This is a redacted copy of the original Affirmation in Support of the Summons and Comp|aint, which Jane
Doe is providing to the court along with a copy of a police report. Plaintiff Jane Doe is asking the court to
make public only the redacted copy, since Plaintiff was threatened and assaulted on the street and told
that if she files this lawsuit for copyright infringement, then she will be again attacked online and on the
street.

 

